DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, 8-10, 13-19, 21-22, and 25 in the reply filed on 02/15/21 is acknowledged.
Claims 40 and 54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/15/21.
Applicant's election with traverse of Species group I in the reply filed on 02/15/21 is acknowledged.  The traversal is on the ground(s) that examination of all species would not be a burden to the Examiner. This is not found persuasive because the instant application is a national stage entry filed under 35 U.S.C. 371 and is therefore not subject to US restriction practice but rather subject to lack of unity practice, see MPEP 1893.03(d). It is noted that undue search burden is not a criterion in lack of unity analysis. The test is whether or not special technical features can be established. It is noted that inventions listed as Species groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as set forth in paragraphs 4 and 7 of the previous Office Action.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/15/21.
Claim Objections
Claim 4 is objected to because of the following informalities:  The period “.” is missing at the end of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites wherein the repellent coating further comprises a functional material disposed on the polymer binder, “the multiplicity of re-entrant structure embedded within the protruding from the polymer binder, or both” which is confusing given that it is not clear what is being claimed. Specifically, it is not clear whether “the multiplicity of re-entrant structure…” is an alternative member or the functional material being disposed “on” the multiplicity of re-entrant structure…” is the alternative member. For the purpose of examination, the claim is interpreted to recite wherein the repellent coating further comprises a functional material 
Claim 16 recites wherein the functional material is covalently attached to the polymer binder, “the multiplicity of re-entrant structure embedded within the protruding from the polymer binder, or both” which is confusing given that it is not clear what is being claimed. Specifically, it is not clear whether “the multiplicity of re-entrant structure…” is an alternative member or the functional material being “covalently attached to” the multiplicity of re-entrant structure…” is the alternative member. For the purpose of examination, the claim is interpreted to recite wherein the functional material is covalently attached to the polymer binder, “to” the multiplicity of re-entrant structure embedded within the protruding from the polymer binder, or both. It is suggested that the claim is amended to recite “to” the multiplicity of re-entrant structure…
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebert et al. (US 2016/0075883).
Regarding claim 1, Ebert et al. teaches an article (superhydrophobic, optically transparent surface on a substrate, See Abstract, paragraph [0020]) comprising a substrate (substrate 12, paragraph [0020]) and a repellent coating disposed on a surface of the substrate (superhydrophobic optically transparent coating, paragraph [0020]), wherein the repellant coating comprises hydrophobic particles dispersed within a polymer binder (hydrophobic nanoparticles 18, binder 20, paragraph [0020], Fig. 1), and at least a portion of the nanoparticles are maintained beyond a thickness of the binder and the nanoparticles form islands (paragraphs [0020] and [0042], Figs. 1 and 6) which correspond to wherein the hydrophobic particles are aggregated to form a multiplicity of re-entrant structures embedded within and protruding from the polymer binder.
Regarding claims 2, 3, and 4, Ebert et al. teaches wherein the polymer binder comprises a polysiloxane, specifically a methylphenyl silicone (paragraph [0024]), which is identical to that claimed and therefore would also be an uncharged polymer.
Regarding claims 8 and 9, Ebert et al. teaches wherein the nanoparticles comprise SO2, ZnO and ITO (paragraph [0023]).


Claim(s) 1, 8-9, 13, 15-17, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheng et al. (2007/0166513).
Regarding claims 1, 8, and 9, Sheng et al. teaches patterned coating (See Title), i.e. an article comprising a surface (paragraphs [0034]-[0035], claim 1), i.e. substrate and a repellent coating disposed on a surface of the substrate (multilayer film having superhydrophobic and superhydrophilic regions, Abstract, paragraphs [0035] and [0105], claim 1), wherein the 
Regarding claim 13, Sheng et al. teaches wherein the repellent coating further comprises a hydrophobic material (paragraph [0053]), i.e. functional material disposed on the polymer binder, the multiplicity of re-entrant structures embedded within and protruding from the polymer binder, or a combination thereof.
Regarding claim 15, given that Sheng et al. teaches wherein the repellent coating is patterned (paragraph [0055]), therefore the functional layer would necessarily be patterned
Regarding claim 16, Sheng et al. teaches wherein the functional material is chemically bonded (paragraph [0053]), i.e. covalently attached to the polymer binder, the multiplicity of re-entrant structures embedded within and protruding from the polymer binder, or a combination thereof.
Regarding claim 17, Sheng et al. teaches wherein the functional material comprises poly(tetrafluorotheylene) or a hydrophobic polysiloxane (paragraph [0053]), i.e. a low surface energy material.
Regarding claim 25, Sheng et al. teaches wherein the repellent coating has a thickness of from approximately 107.8 to 154 (as calculated from 14-20 bilayers having thickness disclosed in paragraph [0084], Fig. 5C)	which falls within the claimed range of 100 nm to 800 nm.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ebert et al. (US 2016/0075883).
Ebert et al. is relied upon as disclosed above.
Regarding claim 5, Ebert et al. teaches wherein the particles comprise nanoparticles having an average particle size of 1-100 nm (paragraph [0023]) which encompasses the claimed range of from 1 nm to 50 nm. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.	
Regarding claim 10, Ebert et al. fails to teach wherein the particles and the polymer binder are present in a weight ratio as claimed.
However, Ebert et al. does disclose that the amount of polymer binder affects the degree of adherence and superhydrophobicity (paragraph [0037]). Since the instant specification is silent to unexpected results, the specific amount of particles to polymer binder is not considered to confer patentability to the claims. As the degree of adherence and superhydrophobicity are variables that can be modified, among others, by adjusting the amount of particles to polymer binder, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of particles to polymer binder in Ebert et al. to obtain the desired degree of adherence and superhydrophobicity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Regarding claim 25, Ebert et al. teaches wherein the repellent coating has a thickness of 50-150 nm (paragraph [0032]) which overlaps the claimed range of from 100 nm to 800 nm. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.	

Claims 13-15, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ebert et al. (US 2016/0075883) in view of Jin et al. (US 2014/0011013).
Ebert et al. is relied upon as disclosed above.
Regarding claims 13, 14, 15, 17 and 22, Ebert et al. fails to teach wherein the repellent coating further comprises a functional material as claimed. 
However, Jin et al. teaches an article comprising silicon dioxide pillar nanostructures (paragraphs [0012] and [0084]) coated with a nanopatterned superhydrophobic coating (paragraphs [0090] and [0119]) comprising fluorine-containing material (paragraph [0090]), i.e. a low surface energy material. Jin et al. further teaches wherein the nanopatterned superhydrophobic coating has a thickness of a few to tens of nanometers (paragraph [0153]) which falls within the claimed range of 100 nm or less.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a nanopatterned superhydrophobic coating on the multiplicity of re-entrant structures of Ebert et al. in order to provide anti-corrosion properties (paragraphs [0119]-[0120]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ebert et al. (US 2016/0075883) in view of Jin et al. (US 2014/0011013) and further in view of Jin et al. (Preservation of superhydrophobic and superoleophobic properties upon wear damage, ACS Appl. Mater. Interfaces 2013, 5, 3, 485–488).
Ebert et al. in view of Jin 2014 is relied upon as disclosed above.
Regarding claim 18, Ebert et al. in view of Jin 2014 fails to teach wherein the functional material comprises a fluorosurfactant.
However, Jin 2013 teaches a repellant coating comprising silica nanoparticles coated with fluorosurfactant (paragraph bridging page 485-486).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include fluorosurfactant in the functional material, including on the silica nanoparticles of Ebert et al. in view of Jin 2014 in order to resist damage (page 487, first column, first paragraph and last paragraph of paper).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al. (2007/0166513).
Sheng et al. is relied upon as disclosed above.
Regarding claim 5, Sheng et al. teaches wherein the particles comprise nanoparticles having an average particle size of 1 to 100 nm (paragraph [0052]) which overlaps the claimed range of from 1 nm to 50 nm. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.	

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al. (2007/0166513) in view of Jin et al. (Preservation of superhydrophobic and superoleophobic properties upon wear damage, ACS Appl. Mater. Interfaces 2013, 5, 3, 485–488).
Sheng et al. is relied upon as disclosed above.
Regarding claim 18, Sheng et al. fails to teach wherein the functional material comprises a fluorosurfactant.
However, Jin 2013 teaches a repellant coating comprising silica nanoparticles coated with fluorosurfactant (paragraph bridging page 485-486).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include fluorosurfactant in the functional material, including on the silica nanoparticles of Sheng et al. in order to resist damage (page 487, first column, first paragraph and last paragraph of paper).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787